Citation Nr: 0318538	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-05 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for joint disability 
involving the hands and feet, to include an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from June 1978 to 
June 1982, from June 1987 to May 1989, and from June 1989 to 
April 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating action by the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).  
While the appellant's claim initially included the issue of 
entitlement to an effective date earlier than January 28, 
1999, for the grant of service connection for posttraumatic 
stress disorder, the appellant withdrew that issue from 
appellate consideration at his July 2002 Travel Board hearing 
and it is not before the Board.  

The veteran claims that there are missing service medical 
records from his 1987-1989 service that are pertinent to his 
current claim.  The Board notes that records from that period 
of service may be missing from the claims folder.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Every effort should be made to obtain 
the appellant's service medical records 
from his period of military service in 
the Army National Guard from June 1987 to 
May 1989.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for joint disability 
involving the hands and feet, to include 
an undiagnosed illness.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


